 



EXHIBIT 10.11
THIRD ADDITIONAL SPACE COMMENCEMENT DATE AGREEMENT
NEWTOWER TRUST MULTI-EMPLOYER PROPERTY TRUST
(“LANDLORD”)
AND
THE MANAGEMENT NETWORK GROUP, INC.
(“TENANT”)
     THIS EFFECTIVE DATE AGREEMENT IS MADE THIS 28TH DAY OF February, 2006 BY
AND BETWEEN Landlord and Tenant pertaining to certain space (the “Lease
Premises”) in Lighton Plaza I, 7300 College Boulevard, Overland Park, Kansas
(“Building”).
WITNESSETH:
WHEREAS,
     A. By Lease executed between Landlord and Tenant on April 23, 1998, as
amended by Certificate of Acceptance dated September 10, 1998, as amended by
First Amendment to Lease Agreement dated May 11, 1999, as amended by the Second
Amendment to Lease dated May 30, 2000, as amended by the Third Amendment to
Lease dated August 30, 2005 (collectively the “Lease”), the Landlord has demised
and leased to Tenant, and Tenant has rented from Landlord, the office space
commonly knowen as Suite 302 in the office building located at 7300 College
Boulevard, Overland Park, Kansas. The Leased Premises are more particularly
described in the Lease. All terms which are capitalized but not defined in this
Agreement shall have the same meaning as set forth for such terms in the Lease.
     B. Landlord and Tenant now desire to amend the lease to establish the Third
Additional Space Commencement Date for the expansion space defined in the Third
Amendment to Lease.
     C. The Landlord has completed the tenant improvements to the Third
Additional Space.
     NOW, THEREFORE, Landlord and Tenant hereby agree to the following:

1.   The Third Additional Space Commencement Date shall be February 17, 2006.  
2.   Rent for February, 2006 will be prorated to reflect the Third Additional
Space.   3.   The Termination Date for the Lease shall remain August 31, 2010.  
4.   By execution hereof, Tenant hereby acknowledges that all improvements
required of Landlord have been satisfactorily performed and Tenant does hereby
accept the Premises delivered by Landlord as being in full compliance with the
terms of the Lease.   5.   Except as hereby amended, the Lease shall continue in
full force and effect.   6.   This Agreement shall be binding upon the parties
hereto, their heirs, executors, successors and assigns.

      IN WITNESS THEREOF, the parties hereto have caused this Agreement to be
duly executed as of the day and year first above written.

     
LANDLORD:
  TENANT:
NewTower Trust Company
   
Multi-Employer Property Trust
   
A trust organized under 12 C.F.R. Section 9.18
  The Management Network Group, Inc.
By: Kennedy Associates Real Estate Counsel, Inc.,
   
Authorized Signatory
   

                     
By:
  /s/ Mark D. Reinikka       By:   /s/ Donald E. Klumb    
Printed Name:
 
 
Mark D. Reinikka       Printed Name:  
 
Donald E. Klumb    
Its:
  Vice President       Its:   CFO    

 